10-3093-bk(L)
        In Re: Old Carco LLC

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of New
 4      York, on the 19th day of September, two thousand eleven.
 5
 6      PRESENT: GUIDO CALABRESI,
 7               RICHARD C. WESLEY,
 8               GERARD E. LYNCH,
 9                        Circuit Judges.
10
11
12      IN RE: OLD CARCO LLC,
13
14                    Debtor.
15      --------------------------
16
17      BOUCHER IMPORTS, INC., CRAIN CDJ, LLC,
18                                                                              10-3093-bk(L)
19                             Creditors-Appellants,                            10-3127-bk(con)
20
21      QUADEN MOTORS, INC., AKA JOHN QUADEN
22      DODGE, INC., JOHNSON MOTORS OF ST. CROIX
23      FALLS, INC., LAKELAND PONTIAC-GMC-JEEP, INC.,
24      AKA LAKELAND OLDSMOBILE-PONTIAC-GMC, MUELLER
25      CHRYSLER, INC., WOLF’S MOTOR CAR COMPANY, INC.,
26      BRAEGER CHRYSLER JEEP, INC.
27
28                             Creditors,
29
30                     -v.-
31
32      OLD CARCO LLC, FKA CHRYSLER LLC, CHRYSLER GROUP LLC,
 1
 2                Debtors-Appellees.*
 3
 4
 5   FOR APPELLANTS:   DANIEL J. RODA (Charles D. Davidson, on
 6                     the brief), Davidson Law Firm, LTD,
 7                     Little Rock, AR, for Crain CDJ, LLC; and
 8
 9                     Paul R. Norman, Boardman, Suhr, Curry &
10                     Field LLP, Madison, WI, for Boucher
11                     Imports, Inc.
12
13   FOR APPELLEES:    DANIELLE SPINELLI, Wilmer Cutler
14                     Pickering Hale and Dorr LLP, Washington,
15                     D.C. (Eric F. Citron, Wilmer Cutler
16                     Pickering Hale and Dorr LLP, Washington,
17                     D.C.; Robert D. Cultice, Wilmer Cutler
18                     Pickering Hale and Dorr LLP, Boston, MA;
19                     Mark T. Clouatre, Gwen J. Young, Wheeler
20                     Trigg O’Donnell LLP, Denver, CO; Kevyn D.
21                     Orr, Beth R. Heifetz, C. Kevin Marshall,
22                     Jones Day, Washington, D.C.; Jeffrey B.
23                     Ellman, Jones Day, Columbus, OH; Dennis
24                     Murashko, Jones Day, Chicago, IL, on the
25                     brief).
26
27       Appeal from an order and judgment of the United States

28   District Court for the Southern District of New York

29   (McMahon, J.), which affirmed the Bankruptcy Court’s

30   Enforcement Order (Gonzales, J.) entered in Old Carco’s

31   Chapter Eleven reorganization.   The Bankruptcy Court

32   enjoined Creditors-Appellants from pursuing state law claims

33   that sought to resurrect rejected dealership agreements on



         *
           The Clerk of the Court is directed to conform the
     caption in accordance herewith.
                                  2
 1   assets sold “free and clear” of any claim.   We assume the

 2   parties’ familiarity with the underlying facts, the

 3   procedural history, and the issues presented for review.

 4       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 5   AND DECREED that the district court’s order is AFFIRMED.

 6   The bankruptcy court that entered the Enforcement Order is

 7   the same court that entered the Sale and Rejection Orders.

 8   That court is best situated to interpret the Orders; we give

 9   its interpretation substantial deference. In Re Casse, 198

10   F.3d 327, 333 (2d Cir. 1999).

11       Once a bankruptcy court’s order becomes final, the

12   order is res judicata, even to claims that challenge the

13   bankruptcy court’s subject matter jurisdiction.   Travelers

14   Indemnity Co. v. Bailey, 129 S. Ct. 2195, 2205 (2009).

15   Here, the Sale and Rejection Orders are final; neither

16   Appellant appealed those Orders and the time to do so has

17   expired.   Thus, the bankruptcy court’s sole task was to

18   determine whether the Sale and Rejection Orders precluded

19   Appellants’ state law actions, even if there were valid

20   objections to those orders that could have been made when

21   they were entered.

22


                                     3
1       We have reviewed the bankruptcy court’s Enforcement

2   Order and the district court’s order affirming the same, and

3   AFFIRM for the reasons stated by the district court in its

4   well-reasoned decision.

5       AFFIRMED.

6                              FOR THE COURT:
7                              Catherine O’Hagan Wolfe, Clerk
8




                                 4